Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims:
Applicant’s amendments to the independent claims 1 and 6 have been found to have proper teachings in the specification as such they will be entered and judged on their merits
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. Applicant has amended the independent claims 1 and 6 to include a “plurality of cameras” and that the feature point is based on a “distance image” made from the collected images of that camera plurality. While applicant is correct in that Lee does not explicitly mention a “plurality” of cameras being used (instead Lee teaches either a upward facing camera or a forward facing camera) a review of the applicant’s specification shows that this “plurality” of cameras is/would include a stereoscopic camera (i.e. a camera with two image capturing devices set apart with overlapping fields of view), the use of such cameras in image analysis, especially for accurate distance measurement/range finding, is well known, routine, and understood in the field of autonomous devices and robotic and/or photography and optics. As such, one of ordinary skill in the art would recognize a stereoscopic camera as one possible implementation of Lee’s forward facing camera. See the updated 103 rejection below for detailed analysis/rationale. As the updated amendment below is necessitated by amendment alone to applicant’s claim, this action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, US9052719B2 and further in view of Biber et al, US20180004217, “Method For Mapping a Processing Area For Autonomous Robot Vehicles” in further view of EP1158309, Matsunaga et al, “Position Detection Apparatus For Moving Object, E.g. Robot, Vehicle, Has Reference Characteristic Point Selection Device Which Computes Amount Of Position Displacement Of Extracted Characteristic Point”.
Regarding Claim 1, Lee teaches “A vacuum cleaner comprising: a main case” (Figure 3 clearly shows a main case on the vacuum cleaner); “A drive wheel configured to enable the main casing to travel” is anticipated by Lee et al ( Column 6, lines 59-61, “The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”); “A cleaning unit configured to clean a cleaning object surface” ( Column 1, lines 23-25, “A representative of the home robot is a robot cleaner, a kind of home electronic appliance capable of performing a cleaning operation by sucking peripheral or foreign materials with autonomously moving on a predetermined region”, thus background information of Lee et al teaches that a cleaning unit is inherent when a robot cleaner is being described); “A feature point extraction part (Column 5, lines 60-61, “The feature point extraction module 210 is configured to extract one or more feature points”); “A sensor configured to detect an obstacle” (Column 1, Line 23-29, “A representative of the home robot is a robot cleaner, a kind of home electronic appliance capable of performing a cleaning operation by sucking peripheral dust or foreign materials with autonomously moving on a predetermined region. This robot cleaner is provided with a chargeable battery, and is provided with an obstacle sensor for avoiding an obstacle while moving.” And from Column 7, lines 27-37, “As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitter” the obstacle sensor can include various types of time of flight sensors (i.e. detect obstacles based on depth)); “A control unit configured to control driving of the driving wheel to make the main casing autonomously travel” ( Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “wherein the control unit is configured to, at a start of cleaning, the feature point extracted by the feature point extraction part and a feature point corresponding to a previously-stored cleaning area to so as to discriminate ;“(Column 5, lines 60-63, “The feature point extraction module 210 is configured to extract one or more feature points, from the image information detected by the image detection unit 110 and the image information stored in the storage unit 300”, here gives the use of comparing current feature points with a memory of feature points, Column 6, lines 12-15, “The similarity calculation module 220 calculates a similarity between feature points based on the feature point information, and the position recognition module 230 recognizes an absolute position based on similarity”.) “in case the present cleaning area is coincident with the previously-stored cleaning area, specify the present cleaning area as the previously-stored cleaning area; “(Column 5, Line 11-16, “For instance, when the distance between feature points obtained by the Equation 1 is less than a predetermined value, the control unit 200 determines that the feature points are the same feature point, and matches the feature points with each other.” Here teaches that the points are determined to be coincident of not to determine where the robot is and from Column 4, lines 1-25, “The detection unit 100 is configured to detect structure information within a cleaning region during a cleaning operation or a running operation, and the storage unit 300 is configured to store the structure information. The storage unit 300 may pre-store therein not only the detected structure information, but also the structure information within the cleaning region in the form of database. Then, once the cleaning operation stopped by a user's intention or by other causes is re-started, the detection unit 100 re-detects structure information from a current position where the robot cleaner is placed. The control unit 200 compares the structure information detected by the detection unit 100, with the structure information stored in the storage unit 300. Then, the control unit 200 recognizes a position of the robot cleaner based on a result of the comparison. Here, the position means not a relative position of the robot cleaner measured by a distance sensor (e.g., a gyro sensor, an encoder, etc.), but an absolute position indicating a cleaning region among a plurality of cleaning regions or a room among a plurality of rooms. The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region, and the control unit 200 determines whether a cleaning region on a recognized position is a cleaned region or a non-cleaned region based on the information stored in the storage unit 300.” It is clear that the position calculation is done to designate/recognize if it is in a cleaning region (i.e. a previous zone))”
However Lee fails to teach “in case the present cleaning area is not coincident with the previously-stored cleaning area:” Lee does give a method for generating a map and storing it “control driving of the driving wheel to make the main casing travel; detect an obstacle by use of the sensor so as to recognize the obstacle and an area where the main casing can travel; and generate and store a map or a traveling route corresponding to the present cleaning area to specify the present cleaning area as a new cleaning area which is not previously-stored.” (Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.”). In other words while lee does provide teachings for mapping an area that would read on the claims, it fails to teach such a method is done in response to an area being designated as “new”.
	Biber et al does provide for mapping of an unknown/new area, in which the new area is considered new based on when comparing its information to information of known areas, i.e. avoid already known area” (“[0037] Particularly preferably, the autonomous robot vehicle may in the course of the mapping method detect already mapped subareas and in this way avoid repeated mapping of already mapped subareas. In particular, the detection of the already mapped subareas may be performed on the basis of the items of information already collected during the previous mapping trips, preferably on the basis of collected items of information on the position of already mapped subareas in relation to the processing area. This advantageously allows particularly cost-effective and quick mapping of the processing area.” ) and also storing the newly created maps for future use “BIber [0056] In an advantageous embodiment of the method according to the invention for mapping a mapping area, the map created in the course of the initial mapping trip and/or further mapping trips is used for the navigation of the robot vehicle during subsequent trips for the processing of the processing area.”; additionally, Biber teaches processing of an area as an area is mapped “[0055] Advantageously, the map of the processing area produced in this way during the first processing of the processing area may be made available, particularly preferably stored, device-internally for further use of the information contained therein.”; Lastly Biber teaches this mapping and processing as being able to be used in the context of a cleaning robot “[0077] In particular, the autonomous robot vehicle may be realized as an autonomous sweeping machine, an autonomous cleaning robot, an autonomous snow clearing robot, an autonomous vacuum cleaner, an autonomous swimming pool cleaning machine, an autonomous floor wiping robot, an autonomous lawnmower, an autonomous seed drill, an autonomous fertilizing machine, an autonomous mapping machine or some other embodiment of an autonomous robot vehicle that appears appropriate to a person skilled in the art.” Thus making it an applicable to Lee.
Thus it would have been obvious, before the effective filing date of the application to modify Lee et al to instead of switching/moving to new, but already know region, to instead “[0020] In comparison with autonomous mobile robot vehicles of the prior art, which travel over a processing area stochastically, the method according to the invention allows mapping of the processing area in a systematic way, and consequently cost-effectively, particularly advantageously in a much shorter time and covering a shorter overall distance. In particular, as a consequence of mapping in a systematic way, a saving of energy can be realized by avoiding traveling repeatedly over paths and/or areas, so that, with a limited energy supply, the autonomous robot vehicle can map a comparatively larger processing area than an autonomous robot vehicle of the prior art.”  And also so that the robot is not dependent on always starting in the same location “[0053] According to the invention, simultaneous processing and mapping of the processing area can consequently be advantageously carried out. The combination of the two working steps, mapping and processing of the processing area, allows particularly efficient and spontaneous processing of the processing area to be realized, processing that can be carried out in particular without prior teaching of the robot vehicle—and advantageously without the presence of any information concerning the processing area—from any desired starting point of the autonomous robot vehicle on the processing area." Thus, modified Lee teaches all aspects of 
While neither Lee or Biber explicitly mention a plurality of cameras. Lee does teach that either an upward facing camera or a forward facing camera could be used (depending on the implementation). When the term “a plurality of cameras” and “depth image” is read in light of applicant’s specification and under broadest reasonable interpretation, it becomes clear that a stereoscopic camera and its resulting images would constitute such a “plurality” of cameras and resulting “depth image”. The use of such camera systems is WURC and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to use a stereoscopic camera as the specific implementation of a “forward facing camera”. One would be motivated to use a stereoscopic camera system as  their benefit of more accurate/represented depth in the resulting images taken from them would result in more accurate feature point extraction (and thus positioning and/or obstacle detection and avoidance) of the device. Evidence of such stereoscopic cameras systems being used in/useful for determining the position of a robot is evidenced by Matsunaga et al. Matsunaga is a patent document cited in the international search report submitted by the applicant on 07/27/2018 as a document that helps to establish common knowledge/state of the art in the field. Thus, the use of a stereoscopic camera system as a “forward facing camera” would be obvious to one of ordinary skill in the art and thus the “plurality” of cameras and the depth image is taught by Lee “A distance image acquisition device having the same field of view as said image device acquires a distance image simultaneous to acquisition of an image by said image device”, showing that a “depth” image is taken/created. And from figure 1 of Matsunaga is it clear that the resulting distance image come from the two images taken by the stereoscopic camera

    PNG
    media_image1.png
    280
    402
    media_image1.png
    Greyscale

Regarding claim 2, Modified Lee teaches “The vacuum cleaner according to claim 1, wherein after specify the present cleaning area cleaning area , the control unit is configured to control the driving of the driving wheel” (Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “to make the main casing to travel based on a map of the previously stored cleaning area,” (Column 5, lines 26-33, “The image detection unit 110 is configured to detect image information within a cleaning region during a cleaning operation or a running operation, the storage unit 300 is configured to store the image information. The storage unit 300 may pre-store therein not only the detected image information, but also the image information within a cleaning region in the form of a database” Here teaches the use of a previously stored cleaning area. Combined with Column 6, lines 51-53, “The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region” it becomes evident that Lee et al uses a pre-stored map to perform autonomous travel)
Regarding Claim 3, Modified Lee teaches “The vacuum cleaner according to claim 2, when a similarity rate with regard to the feature point extracted by the feature point extraction part and the feature point of the previously-stored cleaning area is less than a specified value, the control unit is configured to: discriminate that the present cleaning area is not coincident with the previously-stored cleaning area:” (Lee et al, Column 10, lines 25-29, a similarity calculation step (S380) of calculating each similarity between the feature points based on feature point information, a similarity comparison step (S390) of comparing the similarities with each other). and generate and store the map corresponding to the new cleaning area.” (Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.” This gives the generation/mapping of the new cleaning area, and the previous modification done for claim 1 establishes that this is done in response the area being new/unknown (similarity<threshold)).
Regarding claim 4, Modified Lee teaches “The vacuum cleaner according to claim 1, wherein after specifying the present-cleaning area and the previously-stored, the control unit is configured to control the driving of the driving wheel to make the main casing travel” (Column 6, lines 59-61, “ The robot cleaner according to embodiments of the present invention further comprises a driving unit 500 configured to move the robot cleaner by driving wheels”, from figure 5 it is known that driving unit 500 is connected to control unit 200); “based on the traveling route corresponding to the previously stored cleaning area” (Column 5, lines 26-33, “The image detection unit 110 is configured to detect image information within a cleaning region during a cleaning operation or a running operation, the storage unit 300 is configured to store the image information. The storage unit 300 may pre-store therein not only the detected image information, but also the image information within a cleaning region in the form of a database” Here teaches the use of a previously stored cleaning area. Combined with Column 6, lines 51-53, “The storage unit 300 pre-stores therein information on a cleaning operation such as a cleaning path, a cleaning pattern and a cleaning region” it becomes evident that Lee et al uses a pre-stored cleaning path to perform autonomous travel)
Regarding Claim 5, Lee teaches “The vacuum cleaner according to claim 4 when the similarity rate with regard to the feature point extracted by the feature point extraction part and the feature point of the previously-stored cleaning area is less than a specified level, the control unit is configured to: “Discriminate that the present cleaning area is not coincident with the previously-stored cleaning area;”(Lee et al, Column 10, lines 25-29, a similarity calculation step (S380) of calculating each similarity between the feature points based on feature point information, a similarity comparison step (S390) of comparing the similarities with each other) “and to generate and store a traveling route corresponding to the cleaning area” ( Lee Column 7, Line 10-42, “Referring to FIG. 5, the robot cleaner according to preferred embodiments of the present invention further comprises an obstacle detection unit 600 configured to detect a peripheral obstacle. The control module 250 is configured to create a map based on obstacle information acquired through the obstacle detection unit 600, and to establish (set) a cleaning path or a running path based on the map. The control module 250 is configured to correct the cleaning path or the running path based on a recognized position of the robot cleaner, and to perform a cleaning operation based on the corrected cleaning path or to run based on the corrected running path. The obstacle detection unit 600 is configured to detect an obstacle in the vicinity of the robot cleaner while the robot cleaner is moving or is performing a cleaning operation at an indoor room such as a house or an office, and to transmit obstacle information including the existence of an obstacle, a position, a size, etc. to the control module 250. As the obstacle detection unit 600, may be used an infrared ray sensor, a supersonic wave sensor, a radio frequency (RF) sensor, a bumper, etc. Alternatively, the obstacle detection unit 600 may be implemented as a position sensitive device (PSD) sensor capable of precisely calculating a distance with using a supersonic wave sensor or an infrared ray triangulation. The obstacle detection unit 600 may measure a distance between the robot cleaner and a wall surface with using a laser range finder (LRF) for measuring a precise distance by detecting a laser which is reflected after being emitted. Based on the measured distance between the robot cleaner and a wall surface, the obstacle detection unit 600 may detect a type, a position, etc. of the wall surface. Obstacle information acquired through the obstacle detection unit 600 may be stored in the storage unit 300.” This gives the generation/mapping of the new cleaning area, and the previous modification done for claim 1 establishes that this is done in response the area being new/unknown (similarity<threshold)).)
Regarding Claims 6-10, they appear to be identical to claims 1-5 (with matching dependencies) but instead are directed to a method for controlling a vacuum instead of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al, US9429949, “Robot Method and Controlling Method Thereof”;
Lee et al teaches a mobile cleaning robot, which includes reference to a plurality of cameras.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661